UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TURNER O. WILEY,                       
                Plaintiff-Appellant,
                 v.
                                                 No. 00-1465
UNITED PARCEL SERVICE,
INCORPORATED,
               Defendant-Appellee.
                                       
           Appeal from the United States District Court
     for the Middle District of North Carolina, at Greensboro.
                William L. Osteen, District Judge.
                          (CA-99-236-1)

                      Argued: February 28, 2001

                       Decided: April 27, 2001

    Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Kathleen G. Sumner, LAW OFFICES OF KATHLEEN
G. SUMNER, Greensboro, North Carolina, for Appellant. Jill Strick-
lin Cox, CONSTANGY, BROOKS & SMITH, L.L.C., Winston-
Salem, North Carolina, for Appellee. ON BRIEF: John J. Doyle, Jr.,
CONSTANGY, BROOKS & SMITH, L.L.C., Winston-Salem, North
Carolina, for Appellee.
2                           WILEY v. UPS
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Turner Wiley filed an action in North Carolina Superior Court
against his employer, United Parcel Service, Inc. (UPS), alleging that
UPS had discriminated against him in violation of the Americans with
Disabilities Act (ADA), 42 U.S.C. § 2000e-2. Specifically, Wiley
claimed that UPS failed to reasonably accommodate his disability
(back and shoulder ailments and frequent urination due to seizure
medication). UPS removed the case to the U.S. District Court for the
Middle District of North Carolina on federal question and diversity of
citizenship grounds. Thereafter, both parties moved for summary
judgment. On March 20, 2000, prior to ruling on the motions, the dis-
trict judge met with the parties to discuss a possible settlement. The
settlement effort failed, however. On April 7, 2000, the district court
entered summary judgment in favor of UPS. The court held that UPS
fulfilled its duty to provide reasonable accommodations to Wiley. It
also concluded that Wiley’s accommodation demands were unreason-
able and that he failed to engage in an "interactive process" with UPS
to identify suitable work arrangements to accommodate his disability.
Wiley appeals.

   After considering the joint appendix, the briefs, and the oral argu-
ments of counsel, we are persuaded that the district court reached the
correct result. We therefore affirm substantially on the reasoning of
the district court. See Wiley v. United Parcel Serv., No. 1:
99CV00236 (M.D.N.C. Apr. 7, 2000).

   One new issue should be mentioned. Wiley argues for the first time
on appeal that the district judge should have recused himself once set-
tlement discussions broke down. Essentially, Wiley claims that the
district judge’s participation in the settlement conference created an
appearance of partiality and therefore the judge should have recused
himself (on his own motion) before ruling on the parties’ cross
                              WILEY v. UPS                               3
motions for summary judgment. See 28 U.S.C. § 455(a). We review
the judge’s decision to retain the case for abuse of discretion, see
Sales v. Grant, 158 F.3d 768, 781 (4th Cir. 1998), and we find that
the judge acted well within the bounds of propriety.

   Generally, a judge’s participation in a settlement conference does
not, by itself, create an appearance of partiality. See In re Martinez-
Catala, 129 F.3d 213, 218 (1st Cir. 1997) (recognizing that judicial
settlement conferences are "common occurrences" that are necessary
to facilitate the resolution of litigation). Here, the district court judge
simply conducted a settlement conference in an effort to achieve
agreement between the parties. Wiley has not alleged any facts that
would indicate that the judge’s conduct during the settlement confer-
ence created an appearance of partiality. The judge was not required
to recuse himself in these circumstances.

                                                             AFFIRMED